                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 MARTÍN JONATHAN BATALLA
 VIDAL, et al.,

                   Plaintiffs,

          v.                                       No. 16-cv-4756 (NGG) (JO)

 CHAD F. WOLF, et al.,

                   Defendants.



 STATE OF NEW YORK, et al.,

                   Plaintiffs,

          v.                                       No. 17-cv-5228 (NGG) (JO)

 DONALD TRUMP, et al.,

                   Defendants.


               NOTICE OF MOTION FOR PARTIAL SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the Memorandum of Law, dated September 11,

2020, as well as Defendants’ Responses to Plaintiffs’ Local Civil Rule 56.1 Statement and

Defendants’ Statement of Undisputed Facts, and the exhibits annexed thereto, Defendants in the

above-captioned actions will move this Court before the Honorable Nicholas G. Garaufis, United

States District Judge, at the United States District Court for the Eastern District of New York,

located at 225 Cadman Plaza East, Brooklyn, New York 11201, at a date and time to be determined

by the Court, for partial summary judgment in favor of Defendants pursuant to Fed. R. Civ. P. 56.
       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s August 24, 2020

Order, Plaintiffs’ opposition papers shall be filed no later than September 25, 2020 at 12:00 p.m.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s August 24, 2020

Order, Defendants’ reply in further support of their motion for partial summary judgment shall be

filed no later than October 2, 2020 at 12:00 p.m.
Dated: September 11, 2020   Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            DAVID M. MORRELL
                            Deputy Assistant Attorney General

                            SETH D. DUCHARME
                            Acting United States Attorney

                            BRAD P. ROSENBERG
                            Assistant Branch Director

                             /s/ Stephen M. Pezzi
                            GALEN N. THORP
                              Senior Trial Counsel
                            STEPHEN M. PEZZI
                            RACHAEL L. WESTMORELAND
                              Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street NW
                            Washington, DC 20005
                            Phone: (202) 305-8576
                            Fax: (202) 616-8470
                            Email: stephen.pezzi@usdoj.gov

                            JOSEPH A. MARUTOLLO
                            Assistant U.S. Attorney
                            United States Attorney’s Office
                            Eastern District of New York
                            271-A Cadman Plaza East, 7th Floor
                            Brooklyn, NY 11201
                            Phone: (718) 254-6288
                            Fax: (718) 254-7489
                            Email: joseph.marutollo@usdoj.gov

                            Attorneys for Defendants
